Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 11, 2018

The Court of Appeals hereby passes the following order:

A19A0356. DONALD L. ADAMS v. THE STATE.

      Donald L. Adams was convicted of child molestation and aggravated
molestation. We affirmed his convictions. See Adams v. State, 290 Ga. App. 299
(659 SE2d 711) (2008), overruled in part by Mayor & Aldermen of Savannah v.
Batson-Cook Co., 291 Ga. 114, 119 (1) (728 SE2d 189) (2012) (abuse of discretion
standard does not apply to appeals from the denial of a motion to recuse based on the
criteria set forth in USCR 25.3). In 2018, Adams filed a motion to vacate the
judgment of conviction for lack of subject matter jurisdiction. The trial court denied
the motion, and Adams filed the instant appeal. We, however, lack jurisdiction.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). A direct
appeal may lie from the denial of a motion to correct a void sentence if the defendant
raises a colorable claim that the sentence is void. See Burg v. State, 297 Ga. App.
118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, Adams’s motion does not allege that his sentences exceed the maximum
allowed by law. Instead, Adams alleges that the trial court lacked jurisdiction to enter
his convictions. This is not a valid void-sentence argument. Accordingly, Adams’s
appeal is hereby DISMISSED.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/11/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.